Fourth Court of Appeals
                                    San Antonio, Texas
                                         February 12, 2015

                                       No. 04-15-00010-CV

                                      Pedro MARQUEZ, Jr.,
                                            Appellant

                                                  v.

                                        Lisa A. WATKINS,
                                              Appellee

                       From the County Court at Law, Starr County, Texas
                                  Trial Court No. CC-14-89
                          Honorable Romero Molina, Judge Presiding

                                          ORDER
        Appellant filed his notice of appeal on January 6, 2015. The clerk=s record and reporter=s
record were due on February 6, 2015. Neither record has been filed. The trial court clerk has
filed a notification of late record stating that appellant has failed to pay or make arrangements to
pay the fee for preparing the clerk’s record and that appellant is not entitled to appeal without
paying the fee. In addition, appellant has filed a “Motion for Extension to File Appellant’s
Designation of Clerk’s Record” requesting fourteen days’ additional time to designate the
contents of the clerk’s record. See TEX. R. APP. P. 34.5(b).

        Appellant’s motion is GRANTED in part. It is ORDERED that appellant provide written
proof to this court within ten (10) days of the date of this order that either (1) the clerk=s fee for
preparing the clerk=s record has been paid or arrangements have been made to pay the clerk=s fee
and the contents of the clerk’s record have been designated, and (2) a written request has been
made for preparation of the reporter=s record pursuant to TEX. R. APP. P. 34.6 (b)(1), and the
reporter’s fee has been paid or arrangements have been made to pay the reporter’s fee; or (3)
appellant is entitled to appeal without paying the clerk=s fee and the court reporter’s fee.

         If appellant fails to respond within the time provided, and the clerk’s record is not timely
filed, this appeal will be dismissed for want of prosecution. See TEX. R. APP. P. 37.3(b).


                                                       _________________________________
                                                       Rebeca C. Martinez, Justice
       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 12th day of February, 2015.



                                              ___________________________________
                                              Keith E. Hottle
                                              Clerk of Court